 LOCAL 761,INT'L UNION OF ELECTRICAL,RADIO,ETC123UnionThe General Counsel impeached the testimony of Katz who testified thatBighone had never asked for his job by having Katz admit that on March 26 he hadstated in a prehearing written statement,"When the picketing was over he camedown and tried to get his job back"When Katz was asked to explain that state-ment with his testimony,he answered that that was his way of explaining thatBighone did not come until the end of February,and the picketing had been over amonth ago and everything was running smoothlySuch explanation is, of course,no explanationAccordingly,I do not credit the testimony of Katz on the issueof whether Bighone asked for his job and having discredited him on that point Idiscredit him on the other material matters to which he testifiedHaving discredited the testimony of Katz, I now turn to the testimony of Bighoneto ascertain if it is sufficient to prove the allegations of the complaintHis testimonyto say the least is confusing on what it was that Katz said to him,assuming for themoment that he had a conversation with Katz on February 13, 1959BecauseBighone testified on direct examination that Katz said,"Iwant you to write aletter to the Union saying that you don't want to be union member no more" andthen later within a matter of a few minutes,on cross-examination,testified that hedid not so testify, grave doubts as to Bighone's reliability are had as to what actuallywas said in the conversationHe then testified that Katz told him he was to writeto the Union and have the Union write toBiglionesaying he had left the Union,and later testified that Katz told him to have the Union write the letter toKatzIn my opinion,such conflicting testimony on Bighone's part presents most seriousdoubts as to what if anything was said about Bighone's continued membership intheUnionUpon appraisal of the entire testimony of Bighone,I have arrived atthe conclusion that Bighone was not a reliable witness,and, accordingly,the GeneralCounsel has failed to prove the allegat'ons of the complaint by the required pre-ponderance of reliable evidenceI shall therefore recommend that the complaintbe dismissedUpon the basis of the foregoing findings of fact, and on the entire record, I makethe followingCONCLUSIONS OF LAWiThe Respondent,Jackson Maintenance Corporation,is engaged in commercewithin the meaning of the Act2 The Respondent,Jackson Maintenance Corporation,has not engaged in anyunfair labor practices within the meaning of Section 8(a) (3) and(1) of the Act[Recommendations omitted from publication ]Local 761, International Union of Electrical,Radio andMachineWorkers, AFL-CIOandGeneral Electric Company.Case No9-CB-502January 13, 1960DECISION AND ORDEROn June 12,1959, Trial Examiner Thomas A Ricci issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached heretoThe Trial Examiner also foundthat the Respondent had not engaged in other unfair labor practicesand recommended dismissal of the complaint with respect theretoThereafter, the Charging Party and the Respondent filed exceptionsto the Intermediate Report and supporting briefs126 NLRB No 25 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board l has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions, with the following additions.The Trial Examiner found various incidents which occurred duringthe course of the Respondent's strike against the Employer to haveconstituted activity violative of Section 8(b) (1) (A) of the Act.These incidents consisted of assaults on persons and property, andblocking, or impeding ingress and egress, by mass picketing andparading automobiles at plant entrances.The Trial Examiner foundthe Respondent responsible for these incidents.We adopt these find-ings.In addition to these incidents, which are fully detailed in theIntermediate Report, we find the following activities also to fall withinthe proscription of Section 8 (b) (1) (A) of the Act :(a)During the mass picketing, automobile license numbers ofnonstriking employees were recorded by the pickets at the Respond-ent's instructions.At the same time threats were voiced by picketsthat : "We will get you" and "We have your license number." TheTrial Examiner found that the threats were violative of the Act butnot the taking of the license numbers.We disagree with the latterconclusion.In the context of the threats and violence on the picketline it would have been reasonable for the nonstriking employees whowere not cooperating with the strikers to have anticipated that thetaking of the license numbers was for the purpose of identifyingthem for reprisals.We therefore find the recording of license num-bers under these circumstances to be coercive conduct proscribed bySection 8 (b) (1) (A) of the Act.2(b)After the granting of the injunction on July 28, 1958, the pick-ets assigned to the gates placed concrete blocks, milk bottle crates,water buckets, lawn chairs, and other objects across the entrances tothe gates in such a fashion as to force cars entering or leaving theplant to proceed "slowly and cautiously." The pickets at times sat onthe objects.Sometimes they walked from one to the other or stoodbetween them.The Trial Examiner found that this conduct did notviolate the Act.We do not agree. This conduct, in our opinion,shows that the Respondent, having been frustrated in its effort toblockade the plant entrances completely by the State court injunctionbanning mass picketing, changed its tactics and resorted to other'Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoard has delegated its power in connection with this case to a three-member panel[Chairman Leedom and Members Rodgers and Jenkins]2 Cf.BakersfieldFoodsCo, Inc,123NLRB 1130,Tenn e.sseePackers,Inc,124NLRB 1117. LOCAL 761, INT'L UNION OF ELECTRICAL, RADIO, ETC.125means to accomplish its purpose.The use of automobile caravansand the conduct here in question, the use of obstacles to slow vehicles,were the alternatives employed.That these tactics may have beenineffective in restraining nonstriking employees from exercising theirright to work if they so desired does not render the conduct any theless violative of the Act.We therefore find that by placing the ob-structions in the entrances to the gates the Respondent violated Sec-tion 8 (b) (1) (A) of the Act.'(c)During the strike Shop Stewardess Mildred Walz telephoned anonstriking employee, Myrtle Doyle, and told Doyle that she (Walz)was going to be on the picket line and asked Doyle whether she "wasscared of getting my car damaged." The Trial Examiner found thatthe shop stewardess was not an agent of the Respondent and that theRespondent was therefore not responsible for the threat implicit inthe stewardess' question.We disagree.As indicated in the Inter-mediate Report, stewards, according to the brochure, "The GrievanceProcedure," published by District 7, IUE, AFL-CIO, a parent bodyof the Respondent, are regarded as "grass roots leaders" of the em-ployees and handle grievances at the first stage of the grievance pro-cedure and assist the chief steward in handling them at the secondstage.Under the circumstances we find that the Respondent is re-sponsible for the activities of Mildred Walz and therefore violatedSection 8 (b) (1) (A) of the Act.4ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local 761, Inter-national Union of Electrical, Radio and Machine Workers, AFL-CIO,its officers, representatives, agents, successors, and assigns, shall :1.Cease and desist from :(a)Restraining and coercing employees of General Electric Com-pany by mass picketing of plant entrances; by rocking automobilesof employees and of other persons desiring to enter the plant; bydamaging automobiles and other property of employees desiring toenter the plant; by inflicting personal injuries and otherwise molestingemployees approaching the plant; by threatening employees or otherpersons with physical violence because of their desire to cross a picketline and to refrain from joining a strike; by parading automobiles orplacing obstructions across plant entrances so as to impede or delayentry of any employees or other persons; and in any other manner3CfLocal No 1150, United Electrical,Radio and MachinelVorAersofAmerica, et al.(CoryCorporation),84 NLRB 972, 976-9774Local No 1150, United Electrical,Radio and!MachineWorkers ofAmerica, et al.(Cosy Corporation),84 NLRB 972, 973 126DECISIONSOF NATIONALLABOR RELATIONS BOARDrestraining or coercing employees in the exercise of the rights guar-anteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at the offices and the meeting halls of the Respondentcopies of the notice attached hereto marked "Appendix." I Copies ofsaid notice, to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by official representatives ofthe Respondent labor organization, be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where notices to itsmembers are customarily posted.Reasonable steps shall be taken bythe Respondent labor organization to insure that said notices are notaltered, defaced, or covered by any other material.(b)Mail signed copies of the notice to the Regional Director forthe Ninth Region for posting, General Electric Company willing, atall locations where notices to the company's employees are customarilyposted.(c)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps it has takento comply herewith.6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL OUR MEMBERS, OFFICERS, REPRESENTATIVES, ANDAGENTS AND TO ALL EMPLOYEES OF GENERAL ELECTRIC COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT engage in mass picketing of entrances of theAppliance Park, Louisville, Kentucky, plant of General ElectricCompany.WE WILL NOT rock automobiles of employees or of other personsdesiring to enter the plant.WE WILL NOT damage automobiles or other property of em-ployees desiring to enter the plant.WE WILL NOT threaten employees or other persons with physicalviolence because of their desire to cross a picket line or to refrainfrom joining a strike.WE WILL NOT parade automobiles or place obstructions acrossplant entrances so as to impede or delay entry of any employeesor other persons. LOCAL 761, INT'L UNION OF ELECTRICAL, RADIO, ETC.127WE WILL NOT in any other manner restrain or coerce employeesof General Electric Company in the exercise of their rights guar-anteed in Section 7 of the Act, as amended, including the rightto refrain from any or all concerted activities as guaranteed bythe Act.LOCAL 761,INTERNATIONALUNION OFELECTRICAL,RADIOANDMACHINEWORKERS, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERA charge having been filed by General Electric Company, Appliance and Tele-vision Receiver Division, herein called the Company, against Local 761, Interna-tionalUnion of Electrical, Radio and Machine Workers, AFL-CIO, herein calledthe Respondent and the Union, the General Counsel issued a complaint allegingthat the Respondent had engaged in unfair labor practices affecting commerce with-in the meaning of Section 8(b)(1)(A) and Section 2(6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, herein called the Act.The Respondent filedan answer denying the commission of the unfair labor practices.A hearing on thecomplaint was held on April 1 through 9, 1959, at Louisville, Kentucky, before theduly designated Trial Examiner.All parties were afforded full opportunity toexamine and cross-examine witnesses, to present oral argument, and thereafter tofile briefs.Briefs were received from the Respondent and the Charging Party.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYGeneral Electric Company is a New York corporation engaged in the manu-facture, sale, and distribution of major electrical household appliances at its Ap-pliance Park plant near Louisville, Kentucky.During the past 12 months, a periodrepresentative of all times material herein, it sold and shipped from its AppliancePark plant products valued at more than $1,000,000, to points outside the Stateof Kentucky. I find that the Company is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATIONINVOLVEDLocal 761,InternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe SettingLocal 761, IUE, has for some years been the recognized collective-bargainingrepresentative of all hourly paid (essentially production and maintenance) em-ployees at Appliance Park.This is a plant of the Company covering over 1,000acres of land, which has 13 buildings and employs upwards of 11,000 persons.Ofthese, about 7,400 are covered by the collective-bargaining agreement with theUnion.There is no union-security provision in the contract; about 6,300 employeesare members of the local.The vast majority of employees reach the plant,situated 10 miles from thecenter of Louisville, by private automobile; two 65-acre parking lots inside thecompany property accommodate them.They use five gateway entrances-somefour carlanes wide,others somewhat less broad. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Sunday,July 27,1958,the Union called a strike, economic in nature, overa dispute arising from certain grievances unspecified in the record.It placed picketsat every gate that evening and kept pickets at all entrances continuously throughAugust 11, when the strike was settled.The charge arose over assertions by theCompany, reiterated in the complaint,that certain picket line activities by theUnion or its agents,or inspired,approved,or ratified by its agents,forcibly deniedaccess to the plant to employees wishing to enter, inflicted bodily harm upon theirpersons and physical damage to their property,threatened them with further injury,and thereby coerced the employees in their exercise of the rights guaranteed bySection 7 of the Act, all in violation of Section 8(b) (1) (A)thereof.The EvidenceTo prove the conduct complained of and the Union's responsibility for it, theGeneral Counsel called 28 witnesses,including Johnson,the president of Local 761,as an adverse witness.Their recitation of incidents occurring at or near gates to theplant, or participation by umon officers, strike captains,and shop stewards, andof the conditions which prevailed there at the critical times, is largely supportedby objective evidence in the form of photographs and moving picture films. Indefense, the Respondent called only President Johnson to deny that he or the Unionhad directed or in any way authorized or approved any unlawful or improperconduct by any of its agents.Thus the substance of the testimony is entirely uncon-tradicted and presents no conflict.Apart from the substantial corroboration whichpictures and films afford in many instances,there is a consistent pattern revealed inthe stories of all the witnesses.Their recitals therefore compliment one another.Accordingly,while ignoring a few minor obvious lapses of memory-of themselvesof no significant importance against the clear total picture, and in the absence ofany substantial reason for rejecting any of the factual testimony offered-I creditthe witnesses who testified.The facts will be clear-what the alleged union agentssaid,what they joined in doing, and what they stood by, saw, and seeminglyapproved.The only question to be resolved is who were the agents of the Unionand for what part of the activities shown must the Respondent be held accountableunder the language of Section8(b) (1) (A).Coercive Activity,theUnion'sParticipation,and Its ResponsibilityIn keeping with its constitution, the overall affairs of the Union are run by nineofficers-a president,two vice presidents,a financial secretary,a recording secretary,three trustees, and a sergeant at arms-electedby themembership at large, andeight officers-called chief stewards(sometimes referred to as department stew-ards)-also elected by employee members working in the eight major subdivisionsof the Company's operations for hourly paid workmen.There are also a largernumber-about 275-of shop stewards,elected as needed from time to time bysmaller groups of employees, usually coextensive with the supervisory span of acompany foreman.When the Union decided to strike late Sunday,on July 27,President Johnson, withother officers and with the chief stewards,conferred at the union hall respectingmethods for picketing the plant and other matters relating to the strike.Togetherthey decided upon a number of instructions to be issued to all pickets as guides intheir conduct and on the number of pickets to be used at each gate. It was alsodecided to designate specific strike captains and assistant strike captains.For thestart of the strike,and until such time as strike captains should be selected, theprogram was that the chief stewards would be in charge of all picketing activities,and would place four pickets at each of nine separate locations(only five gatesbeing then in use)around the plant.Makeshift picket signs were used at themoment.The next morning Johnson drew up a written statement of instructions for thepickets and had many copies run off.He also prepared a list of strike captainsand strike captain assistants.The picket instructions were distributed to pickets atthe plant and posted in the union hall at about 9 o'clock Monday morningThestrike captain system was also instituted at about that time.The arrangement wasthat one strike captain with his assistants should be in overall charge of all picketingat all gates for a 4-hour period and that successive 4-hour shifts, each with a strikecaptain team, would remain in effect around the clock for the duration of the strike.At the time of the strike, the Company ran two regular production shifts, thefirst from 7 a.m.to 3 p.m., and the second from 3 to 11 p.m. There was also anight shift from 11 p.m. to 7 a in , with few employees at work. Immediately afterthe strike started on Sunday night and with the appearance of the first four pickets LOCAL 761, INT'L UNION OF ELECTRICAL, RADIO, ETC.129^at each gate, other persons began to gather at the entrances.By about 6 in themorning, large crowds of people were at the gates, along the streets adjacent to theplant, and in many areas close to the plant.As usual, most of them arrived inautomobiles, which parkedalongboth sides of the roads leading to the gates andcreated a general traffic problem.The principal gates used by the employees, andtherefore the broadest entrances to the company property, were gates Nos. 2, 3,and 5.At these locations the crowds were variously estimated by the witnesses,some speaking of only 50 or 60, others in the hundreds and some estimating thecrowds at upwards of 1,000, with perhaps 500 or 600, at certain times, at one singlegate.Some employees were unable to enter the plant Sunday night because groupsof people, some of them carrying picket signs, crowded in front of their cars andprevented their entry.On Monday morning, beginning about 6 o'clock, there werelines of people, 3, 4, and 5 feet deep, standing clear across the entranceways to thevarious gates.Gates Nos. 2 and 5, wide enough to permit entry of three or fourcars abreast, were totally blocked by milling people, withsign-carrying pickets intheirmidstA great number of automobiles attempted to push through thesecrowds, were unable to do so, and turned away. The plant protection employees ofthe Company stood inside the company property observing what was happening;they made no effort to step outside into the public domain to compel openings inthe crowd.County police, however, were called; they patrolled the total area andinmany instances stood at the entranceways.When, in some instances, arrivingemployees called to the counfy police for assistance, the latter ordered the peopletomake way, and then openings were made in the massed crowds and some auto-mobiles gained entrance.This condition prevailed generally at the various gates throughout the morningand towards noonPickets kept urging arriving employees not to enter the plant;there was much yelling, including a certain amount of obscene language, aimed atpersuading employees not to work. In a number of instances, as shown on therecord, persons carrying picket signs stood in front of the automobiles whileothers seized the cars and rocked them violently.A considerable number of wit-nesses testified to having seen such violent rocking of automobiles at the variousgates on a number of occasions, and the motion picture films clearly support theirtestimony.A number of automobiles which persisted in edging their way throughthe crowds, or entered through openings made by the county police, were scratchedalong the side by metal or stone objects in the hands of pickets.Thomas, a police-man, saw cars being scratched as they entered. Jones, a police lieutenant, arresteda man who scratched another automobile with a beer can opener after the officerhad forced the pickets to make way for it. Employee Stewart saw Marvin Morris, ashop steward, streak the entire length of a car with a piece of metal or stone heheld in his handJohnson, a lawyer employed by the Company, was threatenedwith fists in the crowd.The car window of another employee was smashed ashe forced his way through the line at gate No. 3.At 7:55 a m. a female employee(Campbell) and her husband were manhandled at gate No. 2 by the pickets asthey entered one of the gates, and their car fenders damaged.The pickets rockedemployee Giuferia's car violently as she arrived, shouted to her to stay out, andone of them hurled a rock at her as she passed.About 2 p in. that first day of the strike the company obtained an injunction inthe State Circuit Court of Jefferson County, restraining the Union from any mass.picketing or blocking of the entrances, any violence, and any picketing of theplant except with three pickets at each of the gates.Union officers quickly appearedat the plant at about 3 o'clock, copies of the injunction order were posted at theentrances, and all pickets were removed except the permitted three In a short timethe crowds dispersed.Officers of the Union participated in the activities described above.As alreadystated, the testimony of the witnesses is credible and proves the facts.WhenShuster, a company foreman, arrived at gate No. 5 about 10.30 Sunday evening,he found 20 to 25 persons blocking the entrance.One man was carrying a picketsign and in the group were Leonard Wood and Joe Jones, both shop stewards.Jones asked where he was going and when Shuster replied "to work," said "we areasking you not to go to work."At that point another man said loudly, "We aretelling you not to enter."Unable to enter, Shuster turned away.He went to gateNo. 2 where he found 30 to 35 men strung across the entranceAmong these wasFrank Crain, one of the chief stewards, Hall, another shop steward, and at leastone person carrying a picket sign.Crain said, ". . . we are asking you not to enter."'Shuster persisted and asked Hall, ". . . what are you going to do if I attempt to,554461-60-vol 12610 130DECISIONSOF NATIONALLABOR RELATIONS BOARDenter?"Hall asked Crain what should he do,and another person then spoke up"pull the son-of-a-bitch out of there."Again Shuster backed away and left.Hefinally entered the plant at 6 a.m. at gate No. 2, with the police opening a lanefor him through the crowd blocking that entrance.Employee Jeunesse also tried to enter the plant Sunday evening.Only gatesNos. 2 and 5 were open that night and at each Jeunesse was met by massed picketswho rushed in front of the taxicab he was in and prevented its entry.Pickets calledout "you can't come in"and "these sons-of-bitches are coming through the gates."He finally abandoned the taxicab and walked into the property across a ditch somedistance away from any of the gates.Gatton,a plant protection lieutenant,was stationed near gates Nos. 2 and 3 from6 a.m. to noon.He saw 400 to 425 people massed across the entranceways; he sawpeople rocking automobiles attempting to enter,calling out obscene language tothem.Roving through this crowd were Milby, one of the chief stewards,Secuskie,a vice president of the Union, and Kopey,one of the trustee officers.Stewart, an employee, observed what was going on at gate No. 2 on Mondaymorning for several hours beginning about 7 o'clock.He too saw Milby andSecuskie moving about the group that blocked the entrance.Milby walked up anddown in front of the line.When the county police asked that the pickets stepaside to permit a persistent car to enter,Milby directed the pickets to make anopening in the line in order that the car might proceed.Brohman, a professional photographer,saw Milby walk up and down the roadin front of gate No. 2; he saw him motion to people standing across the road fromthe gate and urging them to cross and stand in front of the gate itself.There is aphotograph corroborating this testimony.Also speaking to the employees at thismoment appears Secuskie,the vice president.Among the photograph exhibits introduced by the General Counsel is 'one takenby Brohman,at one of the gates that morning(General Counsel'sExhibit No. 27).It shows a double line of men standing shoulder to shoulder clear across one of thegates, with a picket holding an "on strike" sign in the line, and Chief Steward Milbyand Vice President Secuskie anchoring each end.Hardesty,a strike captain,admitted having been with a group and standing by atgate No. 3 while the people were rocking and otherwise manhandling automobilesof employees attempting to enter the gates.There is also direct proof of manyother shop stewards being present at various points of the picket line while theseevents were occurring.Don Williams,another strike captain,was photographed atone of the gates in the center of a closely knit group of men and standing directlyin front of a car seeking entrance to the plant;he is immediately flanked right andleft by pickets carrying IUE strike signs.Keiter, a plant protection lieutenant, saw Mel Smathers,a shop steward,directinga group of employees when there was a crowd of 300 to 350 in front of gate No. SearlyMonday morning.Smathers walked up and down the picket line while carswere being rocked.He was heard to say, as automobiles attempted to make theirway through the line, "stop that car, don't let him in."Shop Steward Ebbie Brock appears in several photographs clearly directing ac-tivities of another shoulder-to-shoulder line of men strung across gate No. 3 duringthat morning.The line is several men deep and picket signs are in evidence.Atabout the same time,and still as part of that blocking line,he was also photographedtwice standing immediately in front of an automobile trying to go through.Kopey,the IUE trustee, stood several feet away on the line and watched.Gloor,anothershop steward,was arrested for breach of the peace at gate No. 5 about noon.Despite the direct participation of its highest officers in this activity,the Re-spondent attempts to evade liability for it on the ground that there is no proof ofdirect-instruction by the Union or by the president himself for such conduct.Thereishardly need in this case for painstaking analysis and application of the variouspast decisions in which the Board applied the common law theory of agency in theadministration of Section 8(b)(1)(A)of this statute.The chief stewards, VicePresident Secuskie,Trustee Kopey,and, of course, President Johnson,are agents ofthe Union because they are the direct persons through whom the Union conductsits affairs.'Itwas they who studied what techniques were to be followed in carryingon the picketing;itwas they who took direct charge of all picketing at all gates fromthemoment the strike began on Sunday evening until about 9 o'clockMondaymorning, when picket captains were added to it;and it was they who appointed the'Compare the Board's decision respecting the role of"committeemen"inPerryNorvell Company,80 NLRB 225, 243. LOCAL 761, INT'L UNION OF ELECTRICAL, RADIO, ETC.131-captains and designated the pickets with express authority to represent the Unionon the picket lines.Johnson was present at gate No. 2 during the morning andhis own observations unquestionably revealed to him the pattern of things as theywere taking place.He testified he saw nothing wrong. Thus, so far as these highofficers of the Union are concerned, it is not a question of whether they ratified orapproved the misconduct of others-a conclusion, in other circumstances, to bereached inferentially by their knowledge of the events.They were the actors; thiswas their picket linerun intheirway.If it were necessary here to apply the rules of agency, the same conclusion mustbe reached.The strike captains, of course, having been designated by the Unionfor the very purpose of supervising the activities of the pickets, are agents of theUnion within the meaning of Section 8(b)(1)(A). It can hardly be questionedthat the scope of their authority was to take care of the picketing activities.TheBoard has long held "a principal may be resonsible for the act of his agent withinthe scope of the agent's general authority or the `scope of his employment' if theagent is a servant, even though the principal has not specifically authorized or indeedmay have specifically forbidden the act in question. It is enough if the principalactually empowered the agent to represent him in the general area within whichthe agent acted." 2As to the many shop stewards, their agency status, so far asit is revealed by the evidence, does not appear to have placed them in a position ofauthority, areawise, respecting strike or picketing activities.Their authority asstewards stemmed from the Union's constitution which empowers them only tohandle first stage grievances in the day-to-day employment of the members withinthe limited field of their shop sections.3However, representatives of the Unionthey are.What better indication of how to conduct themselves could they havehad than the example of the officers themselves and of the strike captains?Again,therefore, so far as the activities of shop stewards is concerned, no theory of passiveacquiescence or ratification is required to hold the Union responsible.Rather mustitbe said that the direct conduct of the clear agents was a form of direction andinstruction to all the shop stewards as to how they should conduct themselves.Astheir conduct comported with the pattern established by the union officers actingliterally in concert with them, and was in many instances clearly unlawful andcoercive of employee rights, the Union must be held responsible for it.Moreover, the Board has held that,a pattern on the picket line set by agents ofthe Union themselves, if followed by "individuals engaged in picketing activities,makes the Union responsible even for the misconduct of the pickets." 4The Re-spondent is therefore directly responsible for the misconduct of the pickets, boththose carrying IUE signs and those without. I see no occasion to consider here, andtherefore do not adopt the further theory, urged by the Charging Party in its brief,that whenever a union places peaceful and well-behaved individual pickets at thegates of a large industrial plant like Appliance Park, it becomesprima faciere-sponsible for any mass blocking of entrances that employees, not otherwise directedor approved by the Union, might feel inspired to establish .5As the record is a very long one, what with photographs and lengthy films of theevents, I see no purpose in attempting to single out and list each and every unlawfulact that occurred. It suffices that the type of misconduct which was violative of thestatute be clearly understood.Accordingly, on the basis of the foregoing and onthe entire record, I find that the Respondent violated Section 8(b)(1) (A) of theAct by the conduct of its officers, strike captains, shop stewards, and a number ofpickets in (1) mass picketing of plant entrances and thereby preventing entry ofemployees desiring to work and of other persons, (2) rocking automobiles of em-ployees and of other persons desiring to enter the plant, (3) damaging automobilesand other property of employees desiring to enter the plant, (4) inflicting personalinjuries and otherwise molesting employees approaching the plant, and(5) threaten-2International Longshoremen's and Warehousemen'sUnion, CIO(Sunset Line andTwine Company),79 NLRB 1487, 15093 The General Counsel argued that apart from all else that may appear in this record,the shop stewards must be deemed agents of the Respondent Union for purposes of con-ducting the strike because a brochure entitled"The Grievance Procedure"of District 7,IUE, AFL-CIO, calls such a steward"the grass roots leader of the people in the plant intheir attempt to secure decent wages...I consider it unnecessary to decide thisquestion in the circumstances of this case.SeeChas.Weinstein Company, Inc.,123NLRB 590(Shop Negotiating Committee Member Muir).*Fairmount Construction Company,95 NLRB 969.5 ChasWeinstein Company, Inc., supra,footnote 3. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDing employees or other persons with physical violence because of their desire to crossthe picket line and to refrain from joining a strike.6eOne of the principal purposes of the State court injunction was to put a stop to.the mass picketing of the various gates so that employees desiring to enter could doso.On Monday evening Paul Falk, at the union hall, overheard Chief StewardMilby speak to several employees about organizing a caravan the following morningto block the gateways and, in this way, to prevent nonstrikers from going to work.On Tuesday morning, July 29, there were several such caravans, or parades of longlines of automobiles, slowly passing in front of various gates to the plant.The road which approaches gates Nos. 3 and 3A and gate No. 2 adjacent to thecompany property is a four-lane highway.Two witnesses, Carhart, a GE lawyer,and Craig, a commercial photographer, related that at about 7:30 that morning theysaw two automobiles stopped abreast on the road a considerable distance away fromthe plant gates.Behind these two cars there formed two lines of automobiles per-haps 20 long.The front cars then proceeded at a rate of 5 to 8 miles per hour topass along the road and in front of the plant gates.The same performance wasrepeated a second time about 30 minutes later.A photograph of the second incident,,taken by Craig and received in evidence, shows that one of the two front auto-mobiles was driven by the Local President Johnson. Johnson admitted the auto-mobile photographed as the first car shows himself driving.The same type of automobile caravan passed slowly in front of gate No. 5, at theother extremity of the plant property.This one, also consisting of a long line ofcars, proceeded at a slow rate and went by every 15 minutes or so. The police pulledthe lead car out of the line and made the remaining cars proceed at normal speed.One such double-line caravan that passed in front of gate No 2 in the early morn-ing had in one of its lead cars Cave Hardin, a strike captain.County Police OfficerCissel testified that he forced the first two cars off the road, gave summonses to.Hardin and another employee, and then the cars proceeded normally.Again, therewere about 25 cars behind each of the lead ones.Union President Johnson denied that he drove slowly along the road that morn-ing for the purpose of obstructing entry to the gates, or that he consciously led anycaravan.He admitted, however, having toured all the gates for inspection to seehow things were going. In the light of the moving picture films which reveal thatthe caravan Johnson headed had nothing in front of it as it approached the gates andwas moving at a very slow rate of speed, of the testimony of witnesses that the,performance was repeated at various gates, and of the evidence that the chief stewardspoke of such a plan the night before, there can be no question that these caravanswere organized by the Union for the purpose of effectively blocking the entranceand thereby evade the restraining effect of the State court order. I find, in view ofthe direct participation in the tactic by the union president himself and one of thestrike captains, that this was an activity of the Union designed to prevent em-ployees from entering the gates.As such it was a form of physical blockade, deny-ing, or at least delaying, entry to employees, and in itself a violation of Section8 (b) (1) (A) of the Act by the Respondent.As explained above, some of the gates, especially gates Nos. 2 and 5, are between40 and 50 feet across, permitting passage of as many as four cars abreast. They areno more than open areas, or broad roads, turning away from the public highwaysand leading into the company property.When the State court injunction tookeffect only three pickets were permitted at each gate.Beginning on Tuesday andcontinuing for a number of days during the strike, the pickets brought with themvarious objects, such as concrete blocks, milk bottle crates, water buckets, lawnchairs, traffic control tubes, and things of like kind but no larger.At times theyplaced these things on the entranceway leading into the plant, but so spaced that be-tween any two of them an automobile could enter unobstructed.The pickets attimes sat on the objects. Sometimes they walked from one to the other or stoodbetween them.The General Counsel contends that use of these objects, and their placement onthe entering highways, was another form of physical obstruction of the entrances,and therefore a forceful blocking of employees desiring to come to work.Thevarious witnesses who testified to this aspect of the case admitted that all cars de-siring to enter were able to do so, that the only consequence was to cause enteringautomobiles to proceed somewhat more slowly and cautiously.They also statedthat not a single car failed to enter, or was in any way impeded from entering be-cause of the inanimate objects. "There was plenty of room," according to Keiter, a6Local No 1150, United Electrical,Radioand Machine Workers of America, et al.(Cory Corporation),84 NLRB 972, 975 LOCAL 761, INT'L UNION OF ELECTRICAL,RADIO, ETC.133plant protection lieutenant.The witnesses also said that in those instances whenpickets were standing between the objects, they always removed themselves as anautomobile desiring to enter approached. It is quite clear that neither the presenceof these objects in the roadways, nor the pickets' conduct in walking from one toanother or standing between them, violated the State court injunction, which, amongother things, proscribed any physical impediment to entrance by the public at large.The Company placed some of its employee lawyers at the various gates to observethe conduct of the pickets for the very purpose of insuring that the State court in-junction was not violated.There were no contempt proceedings initiated at all.An example of the situation created by the use of these blocks, or pails, or milkcases, appears in General Counsel's Exhibit No. 53, a photograph of three picketssitting on such objects across the main entranceway of one of the gates.A policecruiser and motorcycle patrolmen are parked nearby. I think that across so broadan entrance to a struck plant, where a picket may stand he may sit, and when three ofthem must patrol 50 feet, they may walk across the entrance and need not stand atthe extreme sides of such a "gate"-all provided there is no impediment to entry.In view of the physical layout of the gates, the Company's failure to assert at thetime that the use of inanimate objects was violative of the court injunction or in anyway blocked entrances, and the further fact that all persons and automobiles desiringto do so were able to enter, I find no support for an unfair labor practice finding inthis aspect of the case?This unduly long record is burdened with detailed testimony relating to manyparticular incidents occurring on the picket line.Much of it tells of activities bypersons who were not identified either by name, or as representatives or agents ofthe Union. Some of the incidents involve persons who are named, but as to whosealleged status as agents for whose activities the Respondent should be held accounta-ble, the record presents a serious question.Thus, as to Durbin, there is indirectindication that he may have been informally designated, or himself assumed strikecaptain status during the strike.The activities of such named and unnamed personsin all instances are of the type which occurred, as shown otherwise in the record,either in the presence of the chief stewards or of President Johnson, or with directparticipation by the clear agents of the Respondent, or as part of the pattern ofactivitieswhich the chief stewards established.A detailed recitation here of thismass of evidence relating to repetitive and cumulative incidents, and any painstakingresolution of close questions of agency that would arise, would add nothing ofsubstance to this report.The type of activity in which these persons engaged appear-ing as having been committed by the clear agents, or with their direct approval andplanning, the cease and desist order running against the Respondent will forbidany repetition of such conduct by the Union or its agents in the future I see nopurpose therefore in belaboring this report with unimportant repetitive details.Throughout the entire record there appear only two incidents of misconduct awayfrom the picket line areas.A shop stewardess, Mildred Walz, telephoned an em-ployee's home during the strike to urge she cease work, and asked was not theemployee afraid of having her car damaged.Donald Elder, one of the pickets.followed an employee named Cowan, who was on his way home and did not joinin the strike, and told him "it was better to go hungry than to get hurt."Askedwas this a threat, Elder replied, "they hired people out of town to do that kind ofwork." I believe the record evidence is insufficient to support a finding that theUnion was responsible for either of these individual threats.There is nothing toindicate that the authority conferred upon either the pickets or the shop stewardsextended to action at all away from the company premises. The "general area" forwhich the pickets were designated was necessarily thepicketingarea.And the shopstewards, none of whom was assigned to any activities in connection with the strike,became agents for the Union-if they did at all-only by virtue of the example setby the officers and chief stewards at the picket line.Whatever the real agents for theUnion may have done, there is no evidence whatsoever that any one of themextended their picketing or strike activities away from Appliance ParkThe threatsmade by Walz and Elder therefore appear as only personal misbehavior on theirindividual part, not attributable to the Respondent on this record.8To establish Elder's status as a union agent, the General Counsel proved that oneday during the strike Elder and about 25 other strikers entered the plant property intheir cars and walked into the lobby of one of the buildings.They were seeking toobtain vacation checks normally paid them at that time.Elder asked the men did7Perry Norvell Company,80 NLRB 225, 242slrwin-Lyons Lumber Company (National Union of MarineCooksand Stewards,et al ),87 NLRB 54. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheydesire he speak on behalf of all and he did.Apparently,the Companyhad decided to defer vacations for the time being,and told Elder for the employeesthat no checks would then be delivered.Elder was very persistent and kept holdingup a slip he claimed evidenced a vacation payment to another employee.The timespent in this hassle took somewhere between 30 and 40 minutes.At one point, tostress his determination,Elder sat on the floor and said he would not leave untilthe checks were delivered.Some of the employees sat on chairs to convey their ownresolve.Plant protection employees were present and county policemen werecalled to the premises.The upshot of the incident was that Elder and his colleagueswere persuaded to leave and were escorted out of the company property by thepolice.The General Counsel expressly disclaimed any contention that Elder's activities inleading the employees to the plant and insisting upon receiving vacation checksamounted to an unfair labor practice chargeable to the Union.Disagreeing,counselfor the Charging Party asks for a specific finding that the incident was an 8(b) (1) (A)violationby theRespondent.Because the General Counsel is primarily in chargeof the prosecution of these proceedings and the ChargingPartymay not add sub-stantive allegations to the complaint,and becauseIT agree with the General Counselthat the total incident,even assuming that Elder was an agent of the Respondent,does not prove any coercion of employees in violation of Section 8(b)(1)(A), Imake no unfair labor practice finding in connection with this incident.One specific allegation of the complaint warrants comment.Paragraph7(b)IIIcharges that action by pickets in recording the license plate numbers of nonstrikersand telling them the numbers were being taken for identification purposes was un-lawful.The Unionadmits it instructed its people to take down license numbers,and adds its purpose was to communicate with the owners and persuade them toassist the Union in its strike objectives by honoring the picket line.License num-bers were taken,and in some instances the drivers were aware of the fact. Somepickets, unidentified,were heard to say, as automobiles went through the picket line:"They willget you"; "We will getyou"; "Wehave your license number."TheGeneral Counsel unequivocally stated on the record it was not his contention thattaking down license numbers of itself is violative of Section8 (b) (1) (A) of theAct.He argued only that in this case,"the method"used made it unlawful, and"when coupled with threats" such conduct is coercive.This being his contention, itcould no more be held that the taking of license numbers isper seunlawful than allpicketing could be outlawed because in a given instance or two it was accompaniedby violence.Whatwas coercive here were the threats voiced while automobileplate numbers were being recorded.These were but some threats,among others,for which, because of its direction and control of the strike techniques,the Unionmust be held responsible even though the identity of the pickets involved was notestablished.Accordingly,I shall make no unfair labor practice finding based uponparagraph7(b)IIIof the complaint.As stated above, the Respondent defends on the ground that there is no directproof that either the president or the first vice president of the Union expresslyauthorized or ratified the misconduct proved.This defense is without merit becauseofficers and agents of the Union themselves engaged in the conduct,encouraged itin their presence,and participated by being themselves part of the picket lineswhich blocked the entrances.However, the Respondent also defends strongly onthe further ground that the strike as a whole must be considered a peaceful one,and that what incidents of improper behavior did occur should be disregarded astrivial andde minimis.Were the issue of this case whether or not this strike,from a birdseye view, should be called violent,or comparatively quiet, I think Iwould agree with counsel for the Respondent.Certainly,where in a plant of 11,000workers about 6,500 go on strike the first day,and almost as many on each of 9successive workdays,the appearance of as many as 1,000 persons about the gatesat the start of the strike,and even a certain amount of rowdyism and roughhousewhile others seek to gain entrance,cannot of itself be called an extraordinary thing.I am also not unmindful of the fact that despite the lengthy record, and the pains-taking efforts that were made to prove many detailed events, much of the testimonybelabors the same incidents.A number of summonses were issued by the police,and some people were arrested;as to convictions it was shown only that some fineswere paid for summonses.I also note that there were no attempts to bring con-tempt proceedings under the State court injunction.Moreover,while a great numberof photographs and twelve 100-foot films were received in evidence most of the scenesdepicted reveal no misconduct or misbehaviour at all.And the very photographerswho took the pictures candidly admitted that although they spent hours on thescene at the height of the picketing,they otherwise saw nothing unusual to photo- DITTO, INCORPORATED135graph.The police captain characterized the strike on the whole as a fairly peace-ful one.Notwithstanding this total picture I cannot agree with counsel for the Respondentthat what misconduct was proved attributable to the Union should be ignored on ade minimisground.Clearly,theUnion and its agents engaged in conduct pro-scribed bySection 8(b)(1) (A), andfound unlawful,again and again,by the Boardwith approval of the courts.Iwill accordingly make the same findings as havebeen previously made in consequence of this type of union activity,and recommendthe standard remedial order.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Company described in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfairlaborpractices,I shall recommendthat it beordered to cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policiesof the Act.Upon the foregoing findings of fact,and upon the entire record,Imake thefollowing:CONCLUSIONS OF LAW1.Local 761,InternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO,is,and at all material times has been,a labor organization within themeaning of Section2(5) of the Act.2.By restraining and coercing the employees of GeneralElectricCompany in theexercise of rights guaranteed by Section7 of the Act, theRespondent has engaged inand is engaging in unfair labor practices affecting commerce within the meaning ofSection 8(b) (1) (A) of the Act.3.The aforesaidunfairlaborpractices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Ditto, IncorporatedandChicago Printing Pressmen Union No. 3,Franklin Union No. 4, International Printing Pressmen andAssistants Union of North America,AFL-CIOand Interna-tionalBrotherhood of Bookbinders Local No. 8, BinderyWomen'sUnion No. 30 and Bindery and Specialty WorkersUnion LocalNo. 182, AFL-CIO and Local 4, Amalgamated In-dustrial Production Sales and Jewelry Workers Union, Inter-nationalJewelryWorkers Union,AFL-CIO,'Petitioners.CasesNos. 13-RC-6685, 13-RC-6686, and 13-RC-6687.Janu-ary 13, 1960DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeRobert G. Mayberry, hearing officer.The hearingofficer's rulingsmade at the hearing arefreefrom prejudicial error and herebyaffirmed.'The name of the Petitioner in Case No.13-RC-6687 appears as amended at thehearing426 NLRB No. 18.